DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 10/05/2020 have been objected to. Replacement drawings for at least Drawings pages 2-5 are requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2017/0293991).



Regarding claim 1, the prior art discloses an aerial drone having a camera, means for navigation and transmitter (see at least paragraph [0018] “ The drone 140, 150 may also include a processing device or an on-board computing device and memory to store instructions or data. In some embodiments, the drone 140, 150 may be coupled to a carrying hook or frame or similar mechanism that enables the drone to carry items, such as a basket. The drone 140, 150 may also include a wireless communication interface or mechanism to facilitate communications with at least server 130 via network 105. The drone 140, 150 may also include a scanner capable of reading or scanning an optical machine-readable label. In some embodiments, the drone 140, 150 may also include an imaging device to view its surroundings, in particular information for identifying a vehicle, or an imaging device to capture images, audio and/or video of its surroundings”), 
(see at least paragraph [0020] “Examples of peripheral devices include, but are not limited to, barcode scanners, cash drawers, monitors, touch-screen monitors, clicking devices (e.g., mouse), input devices (e.g., keyboard), receipt printers, coupon printers, payment terminals, and the like. Examples of payment terminals include, but are not limited to, card readers, pin pads, signature pads, signature pens, Square™ registers, LevelUp™ platform, cash or change deposit devices, cash or change dispensing devices, coupon accepting devices, and the like”). The examiner submits that although the applied prior art reference does not explicitly disclose wherein the printer and is attached to the drone, the examiner submits that the drone and the other devices are all peripheral devices as taught by the applied prior art reference, and as such are in communication with the server and the point of sale device. The examiner therefore submits that the modification of the applied reference to include wherein the drone further includes printer is merely a design choice which could have been readily and easily implemented, given the state of the art at the time of filing, and as such, is found by one of ordinary skill in the art to be obvious to try, at the time of filing, given the state of the art at the time the claimed invention was filed.Regarding claim 2, the prior art discloses the aerial drone of claim 1, wherein the camera is a high definition video recording camera that has been adapted to capture and stream live surveillance of a retail store (see at least paragraph [0018]). Regarding claim 3, the prior art discloses the aerial drone of claim 1, wherein the transmitter includes a wireless communication module (see at least paragraph [0043]). Regarding claim 4, the prior art discloses the aerial drone of claim 1, wherein the navigation module includes a global positioning system (GPS), obstacle detection, and a collision avoidance module (see at least paragraphs [0018 and 0022] “drone 140, 150 may be capable of autonomous flight or navigation”). Regarding claim 5, the prior art discloses the aerial drone of claim 1, wherein the barcode scanner includes an RFID Reader Module (see at least paragraph [0018] “the drone may include a scanner”). Regarding claim 6, the prior art discloses a process for a point of sale transaction within a retail facility that is initiated by a customer with a cart comprising, requesting the aerial drone according to claim 1 from a drone docking area within the retail facility, transmitting customer information including location and identifier to a cloud/server transaction system (see at least paragraph [0024]), determining a flight path from the drone docking (see at least paragraph [0022]), transmitting to the drone the flight path from the drone area to the location of the customer with a cart having items to be scanned, releasing the drone to proceed along the flight path to the customer with the cart (see at least paragraph [0022]), preparing a list of the items in the cart using the drone scanner and transmitting the list to the printer or the server/cloud transaction system, where inventory status is updated and customer identity is verified, finalizing the purchase of the point of sale transaction and returning the aerial drone to the drone area along the flight path (see at least paragraph [0014] “At the store, the user may use a specialized shopping cart that is coupled to a detachable basket that a drone can attach to or carry. Before shopping or at the time of checkout, the user can indicate that he or she wants a drone to deliver the purchased items to the vehicle. The notification may be made from the user's mobile device or from a POS terminal in response to a user request. After checkout, the user can leave the basket with the items at a designated drone launch area near or within the retail store. In response to the request a drone is dispatched and attaches to the detachable basket, and flies or drives the merchandise to the location captured earlier via the application on the user's device and provided to the server which included the location in the drone dispatch instructions. The drone dispatch system may use video analytics (image of license plate, etc.) to confirm the customer's vehicle in addition to the recorded location of the vehicle.”). The examiner submits that although the applied prior art reference does not explicitly disclose wherein the printer and is attached to the drone, the examiner submits that the drone and the other devices are all peripheral devices as taught by the applied prior art reference, and as such are in communication with the server and the point of sale device. The examiner therefore submits that the modification of the applied reference to include wherein the drone further includes printer is merely a design choice which could have been readily and easily implemented, given the state of the art at the time of filing, and as such, is found by one of ordinary skill in the art to be obvious to try, at the time of filing, given the state of the art at the time the claimed invention was filed.Regarding claim 7, the prior art discloses the process of claim 6, wherein the transaction system provides inventory management, identity fraud detection, and theft detection (see at least paragraph[0027]) . Regarding claim 8, the prior art discloses the process of claim 7 wherein the anti-theft system and identity theft detection is supported by retail video analytics present in the server/cloud transaction system (see at least paragraph [0015] “video analytics”). Regarding claim 9, the prior art discloses the process of claim 6, wherein the availability and status of the aerial drone is maintained by the server/cloud transaction system and facilitates assistance to the shoppers (see at least paragraph [0003] “a server in communication with multiple drones”]. Regarding claim 10, the prior art discloses the process of claim 6, where the aerial drone provides video and customer information to the server/cloud transaction system that includes retail video analytics and aerial drone control, and shopper service modules to facilitate customer service (see at least paragraph [0015] “video analytics”). Regarding claim 11, the prior art discloses the process of claim 6, wherein the release and return of the aerial drone is controlled by the server/cloud transaction system (see at least paragraph [0041] “server may instruct drone to collect the empty baskets and return them to a launch or pickup area”. Regarding claim 12, the prior art discloses the process of claim 6 wherein the request includes the use of a handheld smart device, or a hand gesture (see at least paragraph [0014] “user client device”). Regarding claim 13, the prior art discloses the process of claim 6 wherein the inventory status includes inquiring a statistical subsystem, a personal selling system, and system management system (see at least paragraph [0019] “The POS device 160, 170 is part of a store infrastructure and aids in performing various transactions related to sales and other aspects of a store”). Regarding claim 14, the prior art discloses a server or cloud based system accomplishing a point of sale transaction within a retail facility involving one or more drones of claim 1, where the drone is summoned by a shopper to a location where a shopping event has been concluded, and desired items are present in a cart where the system includes two or more of: a module for transmitting information to and from the drone, a point of sale system, an inventory system, a fraud detection system, a transaction system, an anti-theft and identity theft system, and an in-store navigation and customer checkout option (see at least paragraph [0037] “ the dispatch module 220, in response to receiving the checkout message, transmits identifying data for the basket to a selected drone among a group of drones. The group of drones may include aerial drones and ground drones. In some embodiments, the dispatch module 220 may select a drone from the group of drones for carrying the basket “ and paragraph [0019] “POS device 160”).



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687